Name: 92/179/EEC: Commission Decision of 23 March 1992 terminating the anti- dumping proceeding concerning imports of cotton yarn originating in Egypt
 Type: Decision
 Subject Matter: leather and textile industries;  competition;  Africa
 Date Published: 1992-03-27

 Avis juridique important|31992D017992/179/EEC: Commission Decision of 23 March 1992 terminating the anti- dumping proceeding concerning imports of cotton yarn originating in Egypt Official Journal L 082 , 27/03/1992 P. 0070 - 0070COMMISSION DECISION of 23 March 1992 terminating the anti-dumping proceeding concerning imports of cotton yarn originating in Egypt (92/179/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1) and in particular Article 9 thereof, After consultations within the Advisory Committee as provided for under the above Regulation, Whereas: A. PROVISIONAL MEASURES (1) The Commission, by Regulation (EEC) No 2818/91 (2), imposed a provisional anti-dumping duty on imports into the Community of cotton yarn originating in Brazil, Egypt and Turkey and terminated the anti-dumping proceeding in respect of this product originating in India and Thailand. The Council, by Regulation (EEC) No 171/92 (3), extended this duty for a period not exceeding two months. B. SUBSEQUENT PROCEDURE (2) Following the imposition of the provisional anti-dumping duty, the interested parties who so requested were granted an opportunity to be heard by the Commission. They also made written submissions making known their views on the findings. (3) The parties were informed of the essential facts and considerations on the basis of which it was intended to recommend the imposition of definitive duties and the definitive collection of the amount secured by way of a provisional duty. They were also granted a period within which to make representations subsequent to the disclosure. (4) The oral and written comments submitted by the parties were considered and, where appropriate, the Commission's findings were modified to take account of them. (5) Due to the complexity of the procedure and the other reasons indicated in recital 11 of Regulation (EEC) No 2818/91, the investigation could not be concluded within the time period mentioned in Article 7 (9) (a) of Regulation (EEC) No 2433/88. C. DUMPING (6) By Regulation (EEC) No 171/92 the Council concluded that cotton yarn prices of imports from Egypt were not significantly dumped. D. INJURY (7) In view of the above conclusion on dumping, the Commission considers it unnecessary to examine further the question of injury relating to the imports of cotton yarn from Egypt. E. TERMINATION OF THE PROCEEDING (8) After being informed by the Commission of the above findings, the complainant made further representations concerning the determination of the dumping margins in respect of the imports in question. The Commission considered these representations, but concluded that effectively no new information or arguments had been submitted and that accordingly its findings should stand. In these circumstances, protective measures are considered to be unnecessary and the proceeding should accordingly be terminated, HAS DECIDED AS FOLLOWS: Sole Article 1. The anti-dumping proceeding concerning imports of cotton yarn falling within CN codes 5205 11 00 to 5205 45 90 and 5206 11 00 to 5206 45 90 and originating in Egypt is hereby terminated. 2. The amounts secured by way of provisional anti-dumping duty under Regulation (EEC) No 2818/91 concerning the imports referred to in paragraph 1 shall be released. Done at Brussels, 23 March 1992. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No L 271, 27. 9. 1991, p. 17. (3) OJ No L 18, 25. 1. 1992, p. 33.